Citation Nr: 1020521	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  03-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to 
October 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

In October 2004, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge. A transcript of 
this hearing was prepared and associated with the claims 
file.

In January 2005 and May 2009, the Board remanded this case 
for additional development, and the case has been returned 
for further appellate review.  As will be discussed below, 
not all of the requested development has been accomplished, 
making another remand of this claim necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, it is again necessary to remand this claim.  
While the Board regrets the additional delay, it finds that a 
remand is necessary in order to satisfy the duty to assist 
the Veteran in obtaining evidence that may be beneficial to 
his claim.

The Board finds that most of the development that was 
requested in the January 2005 and May 2008 Board remands has 
been accomplished, and that VA has either received the 
requested records or been given a written response verifying 
that these records do not exist or are otherwise unavailable.  

Specifically, VA has received the Veteran's Social Security 
Administration (SSA) records, his VA Medical Center records 
from various locations, and the private medical records that 
he authorized VA to obtain on his behalf.

A March 2005 reply from the (National Personnel Records 
Center) NPRC reflects that the Veteran's personnel file is 
not available.  A June 2007 response reflects that the 
Veteran's records were destroyed by a 1973 fire at the NPRC 
and that no service treatment records or Surgeon General's 
Office records are available.  An October 2009 reply from the 
U.S. Army Human Resources Command in St. Louis, Missouri, 
states that no service medical records were found and that 
any such records were presumed to have been destroyed by the 
1973 fire.  

A July 2008 reply from the NPRC reflects that there was no 
pertinent record listing for the Army Division Hospital in 
Munich, Germany, in 1956 or 1957.  

A May 2009 reply from the United States Army Liaison at the 
National Archives and Records Administration (NARA) reflects 
that a search of the Staff Daily Journals and of any medical-
related records of the 11th Airborne for the identified 
periods of time met with a negative result.  

The only records request that is still unresolved involves 
the inquiries that were to be made to the NPRC with respect 
to the sick call logs (morning reports) for the periods from 
January 1, 1955, through February 28, 1955, and from January 
1, 1956, through February 28, 1956.  The rationale for this 
request was given as follows in the May 2008 remand:
 
The veteran indicated in an August 2003 written 
statement that his initial back injury occurred in or 
around January 1955 and was immediately prior to his 
unit, the 11th Airborne Division, being shipped overseas 
to Germany.  In support of his claim, the veteran 
submitted a number of photocopies of undated newspaper 
articles, one of which states that his unit, the 11th 
Airborne Division, arrived in Europe in March 1955 or 
1956 (the last number is difficult to read).  The Board 
notes that the month of the veteran's back injury is 
consistent with his unit leaving for Germany in March; 
however, in light of this newspaper article, he may be 
confused about the year.  Either way, no search of 
morning reports for the period of January 1, 1955, 
through February 28, 1955, or January 1, 1956, through 
February 28, 1956, has been completed as of yet.

In response to a June 2008 AMC records request, the NPRC 
replied that "the allegation has been investigated and the 
following results were found: << need complete unit to 
include CO, BN, and BDE if applicable.>>"  A review of the 
claims folder reflects that the NPRC was not provided with 
the requested information, and no additional inquiries were 
made.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  
Accordingly, given the AMC's failure to fully comply with the 
development requested by the Board in its May 2008 remand, 
the Board must once again remand this appeal.  See 38 
U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 19.9 (2009); 
Stegall, supra.

Because the Veteran's complete unit assignment while at Fort 
Campbell, Kentucky, is unclear from the Board's review of the 
record, the AMC should again review the record and should 
contact the Veteran to obtain this information.  The Board 
does note that the Veteran indicated in his August 2003 
notice of disagreement that he may have been stationed with 
the 188th Airborne Infantry Regiment at the time of his 
injury.  He recalled that he was stationed with Captain 
Schowalter and William R. (Bill) Retail.  In addition, one of 
the newspaper articles he has submitted in connection with 
his claim identifies the Veteran as a gunner in Company C of 
the 11th Airborne Division's 188th Infantry Regiment.  The 
AMC should attempt to verify with the Veteran that this was, 
in fact, his assignment at the time of the Fort Campbell 
incident.  

Following the verification of the Veteran's unit assignment 
while at Fort Campbell, the AMC should submit to the NPRC 
another sick call long (morning report) search request for 
information concerning the Veteran's reported back injury for 
the periods from January 1, 1955, through February 28, 1955, 
and January 1, 1956, through February 28, 1956.  

In addition, given the heightened duty to assist under O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991), the AMC should 
also submit a records request for any of the Veteran's 
medical records from the hospital at Fort Campbell.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and attempt to 
corroborate whether the Veteran served 
with the 11th Airborne Division, 188th 
Airborne Infantry Regiment, Company C, 
while he was stationed at Fort Campbell, 
Kentucky.

2.  Following the above, contact the NPRC 
and request that a search be conducted of 
sick call logs (morning reports) for any 
information pertaining to the Veteran and 
treatment for an injury, including back 
complaints, for the periods from January 
1, 1955, to February 28, 1955, and from 
January 1, 1956, to February 28, 1956.  
The request should include as much 
identifying information as possible.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AMC determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

3.  Contact the hospital at Fort Campbell, 
Kentucky, and request the Veteran's 
available medical records.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AMC determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

4.  After the development requested above 
has been completed, and after any 
additional development deemed appropriate, 
again review the record.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


